ALLOWABILITY NOTICE
Claims 1-8, 10-17, 19 and 21 (as amended on 11/24/2021) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Sato, Miyazaki and Androsov, as set forth in the action mailed 5/11/2021. The rejections over Miyazaki and over Sato in view of Miyazaki were overcome by amendment (removing zero as an option for “k” in chemical formula 5). The rejection over Androsov has been overcome in view of Applicant’s submission of an English translation of the priority document disqualifying Androsov as prior art under 35 USC 102(a)(1) (see paragraph 34 of the 10/1/2021 action) and in view of Applicant’s submission of the required statement to properly invoke common ownership to disqualify Androsov as prior art under 35 USC 102(a)(2) (see remarks filed 11/24/21, p 16).
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 19, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 2/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL KAHN/Primary Examiner, Art Unit 1766